Case 5:14-cV-01317-DNH-ATB Document 96 Filed 03/25/19 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

CAYUGA NATION andJOI-IN DOES 1-20,

Plaint`\ffs,
-against- NOTICE OF APPEARANCE
OF COUNSEL
HOWARD TANNER, Vi]lage of Union
Springs Code Enforcement Officer,
in his Official Capacity; Docket No.: 5:14-cv~01317
EDWARD TRUFANT, Village of Union DNI-I/ATB

Springs Mayor, in his Ochial Capacity;

CHAD I-IAYDEN, Village of Union Springs

Attorney, in his Off`lcial Capacity;

BOARD OF TRUSTEES OF TI-IE VILLAGE OF
UNION SPRINGS, NEW YORK; and

THE VILLAGE OF UNION SPRINGS, NEW YORK,

Defendants.

 

PLEASE TAKE NOTICE that, pursuant to Local Rule 83.2(21), the undersigned

hereby appears as counsel of record for all Defendants in the above-captioned action

DAVID I-I. TENNANT
(Bar Roll No. 510257)
LAW OFFICE OF DAVID TENNANT PLLC

Dated: Dated: March 25, 2019

Respectfully submitted,

By: /s/Daw`d H. Tennam‘

David I-I. Tennant

(Bar Roll No. 510257)
LA\X/ OFFICE OF DAVID TENNANT PLLC

3349 Monroe Avenue, Suite 345
Rochester, NY 14618
Tel: 585-708-9338

E-rnail: david.tennant@appellatezealot.com

Alz‘orn@/for Dej€’ndam‘s

Case 5:14-cV-01317-DNH-ATB Dooument 96 Filed 03/25/19 Page 2 of 2

CERTIFICATE OF SERVICE
I hereby certify that on March 25, 2019, l caused the foregoing document to be filed
electronically With the Clerk of the District Court, Northern District of New York, using the
CM/ECF system, which sent notification of such filing to all counsel who have made an

appearance in this action.

/s/ Davz'd H. Tennant
(Bar Roll No. 510257)

